Citation Nr: 1412316	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for a bilateral shoulder disorder. 

3. Entitlement to an initial compensable evaluation for deviated nasal septum with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to August 2008. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, denied the Veteran's service connection claims currently on appeal, and granted service connection for a deviated nasal septum with allergic rhinitis, and assigned a non-compensable evaluation.  This claim was remanded in October 2012 for further development and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.

As to the Veteran's claims of service connection for bilateral shoulder and right knee disabilities, the Board finds these claims must again be remanded due to inadequate examinations.  Specifically, during the examinations the Veteran was provided for these disabilities in November 2012, the Veteran was found to have some symptomatology, including limitation of motion of the shoulders and right knee, however, neither examination showed any actual diagnosis of any medical disability.  The Veteran's bilateral shoulder examination did suggest the possibility of symptom magnification; however, such a statement implies there is some actual underlying disability to magnify.  The Board simply finds it inconsistent for there to be findings of limitation of motion without a finding of disability, or an explanation of why these abnormal findings should not be considered a disability.  As such, the Board finds it has no choice but to remand these issues for a further more comprehensive examination that specifically indicates what any findings, such as limitation of motion, are attributable to an actual injury, body habitus, or some other etiology.

As to the Veteran's claim of entitlement to an increased initial evaluation for his deviated nasal septum with allergic rhinitis, the Board notes that, in a February 2014 informal hearing presentation, the Veteran's representative indicated that this disability had increased in severity since his last VA examination in November 2012.  As such, the Board finds it must once again remand this claim, in order that another VA examination may be conducted which accurately reflects the current level of severity of this disability.  It is noted that, when this issue was previously remanded in October 2012, the Veteran indicated that he should be separately service connected for sinusitis, apart from the issue of a deviated nasal septum with allergic rhinitis, and that the two disorders are distinct.  As the Veteran's representative has alleged an increase in severity of his disability, which could show separate symptomatology, the Board finds that, on remand, the examiner should again determine whether any current sinusitis symptoms overlap with or are separate and distinct from symptoms of his deviated nasal septum with allergic rhinitis.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a right knee or bilateral shoulder disability that have not yet been associated with the claims file, particularly from 2013 to the present.  

After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  

If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2. Schedule the Veteran for an appropriate VA examination by a medical doctor to determine the nature and etiology of any current right knee and bilateral shoulder disabilities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should elicit from the Veteran a full history of the claimed disabilities.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a. The examiner must determine the diagnoses of all current right knee and bilateral shoulder disabilities manifested on examination or otherwise indicated in the record.  

b.  If no right knee and/or shoulder disability is identified, the examiner should reconcile the lack of current diagnosis with any limitation of motion that is shown on examination. 

c. For each right knee and/or shoulder disability identified, the examiner must offer an opinion as to whether there is a 50 percent probability or greater that it is etiologically related to service, taking into consideration the Veteran's lay statements regarding service incurrence and motor vehicle accidents therein as well as the notation in the service treatment records cited above.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence (for purposes of this remand) regarding his various injuries/over-use in service.  The examiner must specifically note any findings such as limitation of motion, and indicate their etiology, whether due to injury, body habitus, or another cause.

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

	If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

    3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected deviated nasal septum with allergic rhinitis, to include determining whether sinusitis symptoms are separate and distinct from the service-connected disorder.  The claims file must be made available to the examiner, and the examination report should reflect that such a review was undertaken.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should prepare a report that details the current severity of the Veteran's service-connected deviated nasal septum with allergic rhinitis. 

The examiner should be asked to comment on the following: 

a. Is the Veteran's residuals of a nasal fracture currently manifested by either (1) 50 percent obstruction of the nasal passage on both sides or (2) complete obstruction on one side?

b. Is there a 50 percent probability or greater that any current sinusitis is etiologically related to service, to include notations at service discharge?

c. If so, list all manifestations of sinusitis. 

d. Are the manifestations of sinusitis separate and distinct from the Veteran's symptoms associated with his service-connected residuals of a nasal fracture? 

e. The VA examiner should also discuss the effects the Veteran's service-connected disability has on his employment. 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


